Citation Nr: 1220169	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a testicular disability, claimed as swollen testicles.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial compensable rating for migraine headaches.

6.  Entitlement to an initial compensable rating for a chorioretinal scar of the right eye.

7.  Entitlement to an initial compensable rating for left ear hearing loss.

8.  Entitlement to an initial compensable rating for loss of teeth.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, July 2007, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2007 rating decision, inter alia, granted service connection and assigned a noncompensable rating for migraine headaches, for a chorioretinal scar of the right eye secondary to trauma status postoperative traumatic mydriasis of the right eye, and for left ear hearing loss, each effective April 19, 2006.  The July 2007 rating decision, inter alia, denied service connection for decreased grip of the right thumb, degenerative joint disease of the left shoulder, swollen testicles, and diabetes mellitus, type II.  The July 2008 rating decision, inter alia, granted service connection and assigned a noncompensable rating for loss of teeth due to trauma, effective April 19, 2006.

In April 2010, the Veteran failed to appear before a Veterans Law Judge at the Winston-Salem, North Carolina RO.  Because the Veteran has failed to provide good cause for his failure to appear and has not requested that the hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.703 (2011).

In April 2012, the Veteran submitted additional VA treatment records to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a left shoulder disability, diabetes mellitus, and a testicular disability, and entitlement to an initial compensable rating for loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right thumb disability, to include decreased grip of the right thumb, was not present in service; and current disability with respect to claimed right thumb disability is not shown.

2.  The Veteran's migraine headaches are manifested by daily headaches that are not prostrating.

3.  The Veteran's chorioretinal scar of the right eye is not productive of impairment of central visual acuity, impairment of field vision, or impairment of muscle function of the left eye, and is not manifested by required rest, incapacity or loss of use at any time.

4.  The Veteran's hearing impairment is no worse than Level I hearing in the left ear.
CONCLUSIONS OF LAW

1.  A right thumb disability, to include decreased grip of the right thumb, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable disability rating for migraine headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an initial compensable rating for a chorioretinal scar of the right eye have not been met or approximated.  38 U.S.C.A. §§ 1154(a) , 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6009 (2008 and 2011).

4.  The criteria for an initial compensable rating for left ear hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in an April 2006 letter that explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of August 2006, January 2007, May 2008, and January 2011 QTC examinations.  As regards the January 2011QTC examination, the Board notes that after the Veteran's appeal was certified to the Board in June 2009, the Veteran was afforded an examination of his right shoulder with regard to his claim for an increased rating for his service-connected right shoulder disability; a claim which is not currently before the Board.  During the January 2011 examination, an x-ray examination of the left shoulder was obtained and revealed findings within normal limits.  Because evidence pertinent to the Veteran's left shoulder claim was contained therein, that issue is being remanded to the RO for their initial consideration, as set out below.  The January 2011 examination, however, was not pertinent to any other issue that is being decided herein.  Thus, a remand of these issues for initial RO consideration would serve no useful purpose.  

As regards the Veteran's increased rating claims, the Board notes that neither the Veteran nor his representative has indicated any symptomatology relevant to his increased rating claims or have alleged that the disabilities have increased in severity since the last examinations.  Thus, the Board finds that remand for an additional VA examinations is not required in this instance.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

The Veteran generally contends that service connection should be awarded for a disability of the right thumb characterized by decreased grip strength that he argues was initially manifested in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's STRs include an April 1983 report which shows that the Veteran injured his right shoulder in a bicycle accident.  However, an examination of his right hand revealed good strength and sensation.  A June 1983 report shows that the Veteran complained of some decreased grip with his right thumb.  However, an x-ray examination did not reveal any abnormalities except what appeared to be an old metacarpal proximal dislocation which was non-painful and caused no difficulty with his grip.

On QTC examination in August 2006, the Veteran presented with complaints of a 23 year history of a right thumb injury at the base of the thumb.  He was not currently receiving any treatment for a right thumb disability.  The examiner stated there was no pathology to render a diagnosis of a right thumb disability.  A September 2006 x-ray examination of the right hand revealed intact joints with associated tissues within normal limits.  The impression was an unremarkable study.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a right thumb disability has been present at any time during the pendency of the claim and the report of a current QTC examination shows the Veteran does not have an abnormality of the right thumb; he has accordingly not shown a current disorder for which service connection can be granted.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, there is no medical evidence of the presence of a disorder of the right thumb during the pendency of this claim.

For the foregoing reasons, the claim for service connection for a right thumb disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Increased Ratings

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A.  Migraine headaches

The Veteran filed his claim for entitlement to service connection for migraine headaches in April 2006.  In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for migraine headaches, pursuant to Diagnostic Code 8100, effective April 19, 2006.

Under Diagnostic Code 8100, migraine headaches with less frequent attacks are rated noncompensably disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Private treatment records include a March 2004 report at which time the Veteran denied having headaches.

The Veteran was afforded a QTC examination in August 2006 at which time he presented with complaints of a ten year history of migraines.  He described a series of frontal knife like attacks that lasted from thirty minutes to one hour during which he saw spots, but denied any nausea.  During these attacks, he was able to work with medication.  However, he stated that he had to stop driving during an attack.  Headache attacks averaged five times per year.  During flare-ups, without light and sound, he was able to perform daily functions.

Based on this evidence, the Board finds that an initial compensable rating for headaches is not warranted.  Specifically, the Veteran only reported five attacks per year during which he was able to work with medication.  All compensable disability ratings contain criteria that include the Veteran experiencing prostrating attacks of his migraine headaches.  In this case, there is no evidence and the Veteran has not alleged that he experiences or has experienced one prostrating attack every two months.  Therefore, the criteria for a compensable evaluation for headaches are not shown, and the claim must be denied.

Consideration has been given to assigning a staged rating; however, at no time during the pendency of this appeal has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

B.  Chorioretinal scar of the right eye

The Veteran filed his claim for entitlement to service connection for eye problems in April 2006.  In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for a chorioretinal scar of the right eye secondary to trauma status postoperative traumatic mydriasis of the right eye pursuant to Diagnostic Codes 6099-6009, effective April 19, 2006.  The Veteran perfected an appeal of this noncompensable rating.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20 , 4.27 (2011).  Diagnostic Code 6009 pertains to an unhealed eye injury.  38 C.F.R. § 4.27 (2011).

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Again, the Board notes that the Veteran filed his claim in April 2006; thus, the post-2008 regulation does not apply to his claim.

Under the pre-2008 Rating Schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation). 
The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a , Table V.

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76.

On QTC eye examination in August 2006, the Veteran described with a twenty-year history of injury to the right eye.  Uncorrected distance visual acuity was 20/200 in both eyes.  Uncorrected near visual acuity was 20/25.  The best corrected distance visual acuity was 20/20 in both eyes.  Intraocular pressure was 21 in both eyes and anterior chambers were deep and quiet.  Visual field testing revealed full vision on both sides.  Two small areas of scarring were noted on the right side which the examiner opined were not visually significant.

Based on this evidence, the Board finds that an initial compensable rating is not warranted because there is no active disease or infectious process identified, nor any or sufficient impairment of vision.  At worst, the Veteran's vision is 20/20 in the left eye, and there is no visual field impairment.  Additionally, the record does not show that the Veteran's disability has caused certain rest requirements, or that it has produced incapacitating episodes.

As described above, the other symptoms contemplated by Diagnostic Code 6009 are simply not demonstrated by the record.  The Board has also considered other potentially applicable diagnostic codes that might provide the Veteran a disability rating, but has found no avenue to further increase the rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Particularly, higher disability ratings are available under the diagnostic codes evaluating tuberculosis of the eye, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, and aphakia; however, none of these conditions have been demonstrated in the record as being associated with the Veteran's service-connected disability.  A higher rating is also available for bilateral ectropion, entropion, lagophthalmos and epiphora.  However, again, none of these disabilities have been demonstrated in the record.  On that basis, an initial compensable rating under any of the diagnostic codes evaluating these disabilities is also not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029.

The Board recognizes that beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate.  38 C.F.R. § 4.79, Diagnostic Code 6009.  The Board notes that the Veteran has had no incapacitating episodes with respect to his chorioretinal scar of the right eye.  As such, regardless of the date of his claim, the Veteran cannot receive a higher rating under the new criteria.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment does not warrant a compensable rating under either new and old criteria.  As such, the claim for an initial compensable for a chorioretinal scar of the right eye is denied. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra. 



C.  Left ear hearing loss

The Veteran filed his claim for entitlement to service connection for ear problems in April 2006.  In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for left ear hearing loss, pursuant to Diagnostic Code 6100, effective April 19, 2006.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2011).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in April 2006.  In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for left ear hearing loss, pursuant to Diagnostic Code 6100, effective April 19, 2006.  The Veteran perfected an appeal of this noncompensable rating.

On QTC audiological examination in August 2006, pure tone air conduction thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 25, 35, and 50, with an average of 36 decibels a speech recognition score of 100.  The Veteran was diagnosed with a mildly moderate to moderately severe primarily sensorineural hearing loss for the left ear.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying the above values to Table VI only, results in a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Again, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

On QTC examination for a left ear condition in January 2007, the Veteran presented with complaints of left ear hearing loss and his functional impairment was hearing loss.  At that time, no hearing loss was present on the left.  He was diagnosed with Eustachian tube dysfunction and left sensorineural hearing loss meeting VA criteria for disability.  The subjective factors were the Veteran's report of left ear hearing loss and left ear pressure.  The objective factors and physical examination findings were consistent with Eustachian tube dysfunction.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that on QTC examination in August 2006, the examiner opined that the Veteran's hearing did not seem to bother him on a day-to-day basis.  On QTC examination in January 2007, the examiner opined that the Veteran's functional impairment is hearing loss and noted that he exhibited normal conversational speech.  Therefore, the Board finds that the VA examination report is in substantial compliance with the guidelines of Martinak.

In sum, the Veteran's left ear hearing loss disability is not shown to have been worse than Level I, squarely within the schedular criteria for noncompensable rating.  The criteria for an initial compensable disability rating are therefore not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, supra.

D.  Extraschedular consideration

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's migraine headaches, chorioretinal scar of the right eye, and left ear hearing loss disabilities is appropriately contemplated by the rating schedule.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.


ORDER

Service connection for a right thumb disability is denied.

An initial compensable rating for migraine headaches is denied.

An initial compensable rating for a chorioretinal scar of the right eye scar is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for a left shoulder disability, diabetes mellitus, and a testicular disability, and entitlement to an initial compensable rating for loss of teeth.

I.  Service Connection Claim

A.  Left Shoulder Disability

The last statement of the case or supplemental statement of the case pertaining to the issue of entitlement to service connection for a left shoulder disability was issued in July 2008.  Subsequent to the issuance of this statement of the case, copies of VA medical evidence in the form of a January 2011 VA medical examination was associated with the claims file.  Although this examination pertained primarily to the Veteran's right shoulder disorder, it did also include pertinent evidence regarding the left shoulder.  The Veteran has not submitted a waiver of initial review by the RO of that evidence and the Veteran's representative did not indicate that the Veteran wished to waive that review in their informal hearing presentation of March 2012.  

Since this evidence is pertinent to the Veteran's claim, and since it has not been considered by the RO, and the Veteran has not submitted a statement waiving such consideration, it must be referred to the RO for initial review.  38 C.F.R. §§ 19.37, 20.1304 (2011).  It is incumbent upon the RO to review the evidence, and if a decision cannot be reached that is favorable to the appellant, issue an appropriate supplemental statement of the case.  

B.  Diabetes mellitus

The Veteran contends that he has diabetes related to weight gain during his active service.

The STRs reflect diagnoses of obesity and compulsive overeating.  A May 1984 report notes that the Veteran was obese as a child and tried numerous diets without success.  A January 1988 clinical note reflects that the Veteran was in a weight control program, but states that he had no history of diabetes.

An August 2006 QTC examination report notes a two and one-half year history and diagnosis of diabetes mellitus.

A January 2008 VA treatment record reflects an eight year diagnosis of diabetes mellitus.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examinations in response to his claim for service connection for diabetes mellitus.

C.  Testicular disability

The Veteran contends that he has a testicular disability, claimed as swollen testicles, that is related to his active service.

The STRs include a December 1984 clinical note which reflects an assessment of atrophic right testicle and infertility.  A July 1986 emergency care treatment report reflects the Veteran's complaints of a swollen left testicle.  A July 1986 urology report notes a sudden onset of left testicular pain while working.  On examination, the left testicle appeared to be "high-riding."  The impression was early left epididymorchitis.

On QTC examination in August 2006, the Veteran presented with complaints of a thirty-year history of swollen testicles.  He denied any urinary incontinence and was not receiving any treatment for the condition.  Examination of the testicles was abnormal, revealing a malformed and flat right testicle.  However, the examiner found that a diagnosis was not possible because the Veteran no longer had swollen testicles.  The examiner noted that he did have a malformed right testicle which was flat in nature compared to the left testicle.

VA treatment records include a January 2008 report which reflects an assessment of testicular abnormality.  A February 2008 ultrasound of the Veteran's scrotum revealed a small and mildly heterogeneous right testicle with small hydroceles, bilaterally.

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds the August 2006 QTC examination to be inadequate as much as it does not provide an opinion as to whether the Veteran's testicular disability is attributable to his period of active duty.  Accordingly, the claim must be remanded.

II.  Increased Rating Claim

The Veteran contends that his dental disability has worsened since the May 2008 QTC examination.  At that time, examination revealed loss of teeth #30 (1, 16, 17, 32) 3rd molars.  The loss of teeth accompanied loss of masticatory surface which could be restored by a suitable prosthesis.  Given the reported worsening of the Veteran's dental disability since his last QTC examination, the Board finds that a new examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through April 2012.  However, in addition to the paper claims files, there is a Virtual VA electronic claims files associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since April 2012.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination to determine the nature and etiology of any current diabetes mellitus.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current diabetes mellitus.

(b)  Is it at least as likely as not (50 percent or more probability) that any current diabetes mellitus was incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of diabetes mellitus, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Then, schedule a VA examination to determine the nature and etiology of any current testicular disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current testicular disability(ies).

(b)  Is it at least as likely as not (50 percent or more probability) that any current testicular disability was incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of a testicular disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected dental disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO should ensure that the examination report or reports provide all information required for rating purposes, to include the extent of bone loss the Veteran currently exhibits.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected dental disability his ability to work.  The supporting rationale for all opinions expressed must be provided.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the July 2008 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


